Case 1:16-mc-00405-LGS Document 188-1 Filed 02/26/21 Page 1 of 4




                     EXHIBIT 1
                  Case 1:16-mc-00405-LGS Document 188-1 Filed 02/26/21 Page 2 of 4


Leon N. Patricios

From:                              Leon N. Patricios
Sent:                              Wednesday, February 24, 2021 10:12 AM
To:                                'Tony Korvick'; Cagney, Craig (craig.cagney@davispolk.com); Flynn, Michael S.
                                   (michael.flynn@davispolk.com); 'Schneier, Sharon' (sharonschneier@dwt.com);
                                   MohammadPathan@dwt.com; Hanchet, Mark G. (MHanchet@mayerbrown.com);
                                   Hamburg, Robert (RHamburg@mayerbrown.com); Boyle, Joseph
                                   (JBoyle@KelleyDrye.com); rward@kelleydrye.com; Sandler, Erick M.
                                   (emsandler@daypitney.com); mbyroade@kelleydrye.com; kchewning@archerlaw.com;
                                   Scott, Jeffrey M.; Nicholas Rostow; Joseph Zumpano
Cc:                                Newt Porter; nathant@hbsslaw.com
Subject:                           RE: draft Joint Letter to Judge Schofield
Attachments:                       ZP Compare version.docx; SONY Joint Letter to Judge Schofield 2-21-21ZP CLEAN.docx



Tony

We do appreciate you taking the laboring oar on the first draft. The draft, in my view, did not set forth (as a joint letter
should) the issues in a neutral fashion, but really told the story from your client's perspective. Understandable, but not
appropriate for a joint letter. I have tried to re-write the first section in a more neutral fashion (you all can judge
whether I did so or not as I too want to advocate for our client). I deleted some of the detailed description from the
pending motion section to save space.

I have attached a clean and compare.

Leon


From: Tony Korvick <TKorvick@porterandkorvick.com>
Sent: Wednesday, February 24, 2021 9:50 AM
To: Leon N. Patricios <lpatricios@zplaw.com>; Cagney, Craig (craig.cagney@davispolk.com)
<craig.cagney@davispolk.com>; Flynn, Michael S.(michael.flynn@davispolk.com) <michael.flynn@davispolk.com>;
'Schneier, Sharon' (sharonschneier@dwt.com) <sharonschneier@dwt.com>; MohammadPathan@dwt.com; Hanchet,
Mark G. {MHanchet@mayerbrown.com) <MHanchet@mayerbrown.com>; Hamburg, Robert
(RHamburg@mayerbrown.com) <RHamburg@mayerbrown.com>; Boyle, Joseph (JBoyle@KelleyDrye.com)
<JBoyle@KelleyDrye.com>; rward@kelleydrye.com; Sandler, Erick M. (emsandler@daypitney.com)
<emsandler@daypitney.com>; mbyroade@kelleydrye.com; kchewning@archerlaw.com; Scott, Jeffrey M.
<jscott@archerlaw.com>; Nicholas Rostow <nrostow@zplaw.com>; Joseph Zumpano <jzumpano@zplaw.com>
Cc: Newt Porter <NPorter@porterandkorvick.com>; nathant@hbsslaw.com
Subject: RE: draft Joint Letter to Judge Schofield

Thanks, we will wait for Leon and Jeffs proposed edits then try to squeeze in our formatting changes and then
recirculate that draft later today/tonight.

If Citibank, SMBC or Equiniti are proposing any changes please let us know asap.

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, FL 33156

                                                              1
                 Case 1:16-mc-00405-LGS Document 188-1 Filed 02/26/21 Page 3 of 4

(305) 373-5040
(305) 668-9154 fax
tkorvick@porterandkorvick.com

Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system .




From: Leon N. Patricios [mailto:lpat ricios@zplaw.com ]
Sent: Wednesday, February 24, 2021 8:50 AM
To: Tony Korvick; Cagney, Craig (craig.cagney@davispolk.com ); Flynn, Michael S. (michael.flynn@davispolk.com );
'Schneier, Sharon' (sharonschneier@dwt.com ); MohammadPathan@dwt.com; Hanchet, Mark G.
(MHanchet@mayerbrown.com ); Hamburg, Robert (RHamburg@mayerbrown.com ); Boyle, Joseph
(JBoyle@KelleyDrye.com ); rward@kelleydrve.com ; Sandler, Erick M.(emsandler@daypitney.com );
rnbyroade@kelleydrye.com ; kchewning@archerlaw.com; Scott, Jeffrey M.; Nicholas Rostow; Joseph Zumpano
Cc: Newt Porter; nathant@hbsslaw.com
Subject: RE: draft Joint Letter to Judge Schofield

We will send out changes this am.


From: Tony Korvick <TKorvick@porterandkorvick.com >
Sent: Wednesday, February 24, 2021 8:49 AM
To: Cagney, Craig (craig.cagney@davispolk.com ) <craig.cagney@davispolk.com >; Flynn, Michael S.
(michael.flynn@davispolk.com ) <michael.flynn@davispolk.com >; 'Schneier, Sharon' (sharonschneier@dwt.com )
<sharonschneier@dwt.com >; MohammadPathan@dwt.com; Hanchet, Mark G.(MHanchet@mayerbrown .com )
<MHanchet@mayerbrown.com >; Hamburg, Robert (RHamburg@mayerbrown.com ) <RHamburg@mayerbrown.com >;
Boyle, Joseph (JBoyle@KelleyDrye.com ) <J Boyle@KelleyDrye.com >; rward@kelleydrye.com ; Sandler, Erick M.
(emsandler@daypitney.com ) <emsandler@daypitney.com >; mbyroade@kelleydrye.com ; kchewning@archerlaw.com;
Scott, Jeffrey M.<jscott@archerlaw.com >; Leon N. Patricios <lpatricios@zplaw.com >; Nicholas Rostow
<nrostow@zplaw.com >; Joseph Zumpano <jzumpano@zplaw.com >
Cc: Newt Porter <NPorter@porterandkorvick.com >; nathant@hbsslaw.com
Subject: RE: draft Joint Letter to Judge Schofield

Can everyone please update on status of any proposed edits, or signature approvals?

We would like to make some formatting changes (e.g. reinserting spacing lines etc.) but need to get everyone's feedback
first.

Thank you,

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, FL 33156
(305) 373-5040
(305) 668-9154 fax
tkorvick@porterandkorvick.com
                                                            2
                 Case 1:16-mc-00405-LGS Document 188-1 Filed 02/26/21 Page 4 of 4


Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system.




From: Tony Korvick
Sent: Sunday, February 21, 2021 2:33 PM
To: cagney, Craig (craig.cagney@davispolk.com ); Flynn, Michael S.(michael.flynn@davispolk.com); 'Schneier, Sharon'
(sharonschneier@dwt.com ); MohammadPathan@dwt.com; Hanchet, Mark G.(MHanchet@mayerbrown.com ); Hamburg,
Robert (RHamburg@mayerbrown.com ); Boyle, Joseph (JBoyle@KelleyDrve.com ); rward@kelleydrye.com ; Sandler, Erick
M. (emsandler@daypitney.com ); mbyroade@kelleydrye.com ; kchewning@archerlaw.com ; Scott, Jeffrey M.;
lpatticios@zplaw.com; nrostow@zplaw.com ; jzumpano@zplaw.com
Cc: Newt Porter; 'nathant@hbsslaw.com'
Subject: draft Joint Letter to Judge Schofield

Attached please find the Stansell/Pescatores' proposed Joint Letter to Judge Schofield pursuant to her Order ECF 184.

Please send us your comments asap so we can meet the Feb. 25 deadline.

We look forward to hearing from you all,

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, Fl 33156
(305) 373-5040
{305) 668-9154 fax
tkorvick@porterandkorvick.com

Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system.




                                                           3
